Citation Nr: 0830763	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-10 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus with callous formation, from the initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	Margaret A. Costello, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from July 1979 to May 1980.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The veteran was scheduled for a personal hearing before a 
Veterans Law Judge at the Board of Veterans' Appeals (Board) 
in June 2008.  However, prior to the date of his hearing, the 
representative informed VA that it had not yet received the 
veteran's claims file that had been requested previously and 
asked to have the hearing postponed and rescheduled for a 
videoconference hearing.  

In August 2008, the undersigned member of the Board granted 
the veteran's motion to be rescheduled for a videoconference 
hearing pursuant to 38 C.F.R. § 20.704(c)(2) (2007).  

In view of the recent developments, this case is REMANDED to 
the RO for the following:  

As soon as is practicable, the veteran 
should be scheduled for a videoconference 
hearing before member of the Board at the 
RO.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

